             Case 3:17-cr-00622-FAB-CVR Document 2288 Filed 12/03/19 Page 1 of 15


                                                                                                  (,5&7Sp
                                                                                                ^D>' ^ /0


                                IN THE UNITED STATES DISTRICT COURT ^ CL^R^^pB^0 ^
                                  FOR THE DISTRICT OF PUERTO RICO T. ,£ ~ "' ""B ^
                                                                                                ' DEC 0 3 m s
          UNITED STATES OF AMERICA,                                                        sk'us<,DI£r"<cr.wyflr^
          Plaintiff
                                                                                            ^^^^rt^ y .JitAu ,.~^"r A..



                                    V.
                                                                                               ^_ _^<^
                                                                    CASE NO. 17-622 (FAB) ^ 7 ^ ^
          [6] WILLIAM J. DIAZ-RODmGUEZ
          a/k/a "Billy"
          a/k/a "Papa"
          a/k/a "Bola"
          Defendant


                                  PLEA AND FORFEITURE AGREEMENT
                                   (Pursuant to Fed. R. Grim. P. ll(c)(l)(B))

        TO THE HONORABLE COURT:

            COMES NOW, the United States of America, by and through its attorneys for the District of

        Puerto Rico: W. Stephen Muldrow, United States Attorney; Myriam Y. Fernandez-Gonzalez,


        Assistant United States Attorney and Chief, Criminal Division; Alberto R. Lopez-Rocafort,

J
<^ Assistant United States Attorney, Deputy Chief of the Gang Unit; and Maria L. Montanez-
^
        Concepcion, Assistant United States Attorney, along with Defendant, [6] William J. Diaz-


        Rodriguez and his counsel Ramon Muniz-Santiago, and pursuant to Federal Rule of Criminal


        Procedure 11 (c)(l)(B), state to this Honorable Court that they have reached a Plea Agreement, the

        terms and conditions of which are as follows:


            1. COUNTS TO WHICH DEFENDANT PLEADS GUILTY

               Defendant agrees to plead guilty to Count One of the Indictment.


            Count One of the Indictment charges, in sum and substance, that beginning on a date unknown,


        but no later than in or about the year 2010, and continuing up to and until the return of the instant


        Indictment, in the District of Puerto Rico and within the jurisdiction of this Court, the defendant
              Case 3:17-cr-00622-FAB-CVR Document 2288 Filed 12/03/19 Page 2 of 15

      Plea and Forfeiture Agreement



       [6] William J. Diaz-Rodriguez, did knowingly and intentionally, combine, conspire and agree with

      diverse other persons known and unknown to the Grand Jury, to commit an offense against the


      United States, that is, to knowingly and intentionally possess with intent to distribute and to

      distribute controlled substances, to wit: in excess of two hundred and eighty (280) grams of a

      mixture or substance containing a detectable amount of cocaine base (crack), a Schedule II


      Narcotic Drug Controlled Substance; in excess of one (1) kilogram of a mixture or substance


      containing a detectable amount of heroin, a Schedule I, Narcotic Drug Controlled Substance; in


      excess of five (5) kilograms of a mixture or substance containing a detectable amount of cocaine,


      a Schedule II, Narcotic Drug Controlled Substance; in excess of one hundred (100) kilograms of

      a mixture or substance containing a detectable amount of marijuana, a Schedule I, Controlled


       Substance; within one thousand ( 1,000) feet of a real property comprising housing facilities owned

      by a public housing authority, to wit: Virgilio Davila Public Housing Project, Rafael Falin Torrech

      Public Housing Project, Brisas de Bayamon Public Housing Project, Jardines de Caparra Public

      Housing Project, La Gardenias Public Housing Project, La Alambra Public Housing Project, Jose

^ Celso Barbosa Public Housing Project, Los Jeannie Public Housing Project, Alegria Norte Public

^'   ..   .    ^   .   „   ..   .„    _.^...^          .   ^.
      Housing Project, Jardines de Catano Public Housing Project, Sierra Linda Public Housing Project,

      Los Laureles Public Housing Project, Los Dominicos Public Housing Project, Villa Olga Ward,

      Rio Plantation Ward and El Polvorin Ward and other areas nearby, within the Municipalities of

      Bayamon, Toa Baja, Catano, Nai'anjito, Comerio and Corozal, Puerto Rico, in violation of 21


      U.S.C. § 841(a)(l). All in violation of 21 U.S.C. §§ 846 and 860.
              Case 3:17-cr-00622-FAB-CVR Document 2288 Filed 12/03/19 Page 3 of 15

         Piea and Forfeiture Agreement



            2. MAXIMUM PENALTIES

             The defendant understands that the penalty for the offense charged in COUNT ONE of the

         Indictment is: a term of imprisonment which shall not be less than 10 years and up to 2 terms of

         life in prison; a fine not to exceed $20,000,000.00; and a term of supervised release of not less


         than 10 years, in addition to any term of incarceration, pursuant to 21 U.S.C. §§841(b)(l)(A), 846,

         and 860.


             However, based on the stipulated and agreed amount of narcotics possessed by the defendant,


        that is, at least 3.5KG but less than 5KG of cocaine, the defendant faces a minimum term of


         imprisonment of 5 years up to a maximum term of 80 years, a fine not to exceed $10,000,000.00,


         and a term of supervised release of at least 8 years in addition to any term of incarceration, pursuant


        to 21 U.S.C. §§841(b)(l)(B), 846, and 860.

            3. SENTENCING GUIDELINES APPLICABILITY

fi Defendant understands that the sentence will be left entirely to the sound discretion of the
3        Court in accordance with 18 U.S.C. §§3551-86, and the United States Sentencing Guidelines

         (hereinafEer "Guidelines"), which have been rendered advisory by the United States Supreme

         Court decision in the consolidated cases United States v. Booker and United States v. Fanfan, 543


        U.S. 220 (2005). Furthermore, Defendant acknowledges that parole has been abolished and that

        the imposition of his sentence may not be suspended.


            4. SPECIAL MONETARY ASSESSMENT

            Defendant agrees to pay a special monetary assessment of $100.00, per count of conviction, to


        be deposited in the Crime Victim Fund, pursuant to 18 U.S.C. §3013(a)(2)(A).
     Case 3:17-cr-00622-FAB-CVR Document 2288 Filed 12/03/19 Page 4 of 15

Plea and Forfeiture Agreement



    5. FINES AND/OR RESTITUTION

    Defendant is aware that the Court may, pursuant to USSG §5E1.2, order him to pay a fine.


    6. RULE ll(c)(l)(B) WARNINGS

    Defendant is aware that his sentence is within the sound discretion of the sentencing judge and

of the advisory nature of the Guidelines, including the Guidelines Policy Statements, Application

and Background Notes. Furthermore, the Defendant understands and acknowledges that the Court


1s not a party to this Plea and Forfeiture Agreement and thus, Is not bound by this agreement or the


sentencing calculations and recommendations contained. The Defendant specifically


acknowledges that the Court has jurisdiction and authority to impose any sentence within the

statutory maximum set for the offense to which Defendant is pleading guilty. Defendant is aware


that the Court may accept or reject the Plea and Forfeiture Agreement, or may defer its decision


whether to accept or reject the Plea and Forfeiture Agreement until it has considered the pre-


sentence investigation report. See Fed. R. Crim. P. U(c)(3)(A). Should the Court impose a

sentence up to the maximum established by statute, Defendant cannot, for that reason alone,


withdraw his guilty plea, and will remain bound to fulfill all of the obligations under this Plea and

Forfeiture Agreement. See Fed. R. Crim. P. ll(c)(3)(B).




 (SPACE INTENTIONALLY LEFT IN BLANK) (CONTINUED ON THE NEXT PAGE)
       Case 3:17-cr-00622-FAB-CVR Document 2288 Filed 12/03/19 Page 5 of 15



    Plea and Forfeiture Agreement


       7. APPLICABILITY OF UNITED STATES SENTENCING GUIDELINES


                         SENTENCING GUIDELINES CALCULATION TABLE
                            AS TO COUNT ONE OF THE INDICTMENT
     Based on the amount of controlled substance stipulated by the parties, that is at          28
     least 3.5KG but less than 5KG of cocaine, the Base Offense Level shall be 28,
     pursuant to the Drug Quantity Table in U.S.S.G. § 2D1.1.

     Protected Location [U.S.S.G. § 2D1.2(a)(l)j                                                +2
     Possession of a Dangerous Weapon [U.S.S.G. § 2Dl.l(b)(l)]
                                                                                                +2
     Aggravating Role [U.S.S.G. § 3Bl.l(b)]                                                     +3

     Should defendant clearly demonstrate acceptance of responsibility for the offense,         -3

     defendant's base offense level shall be further reduced by three (3) levels, pursuant
     toU.S.S.G.§3El.l.


     TOTAL OFFENSE LEVEL                                                                        32
     Assuming a Criminal History Category of I,                                              (121-151)
     Assuming a Criminal History Category of II,                                             (135-16ij
     Assuming a Criminal History Category of III,                                            (151-18|)
^    Assuming a Criminal History Category of'IV,                                             (168-2K
     Assuming a Criminal History Category of V,                                              (188-235)
     Assuming a Criminal History Category of VI,                                             (210-262)



       8. NO STIPULATION AS TO CRIMINAL HISTORY CATEGORY

       The parties do not stipulate as to any Criminal History Category for Defendant.


       9. SENTENCE RECOMMENDATION

       After due consideration of the relevant factors enumerated in 18 U.S.C. § 3553(a), the parties


    agree that the defendant will recommend a sentence of imprisonment of 121 months and the United


    States will recommend a sentence of imprisonment of 144 months. The parties further agree that
         Case 3:17-cr-00622-FAB-CVR Document 2288 Filed 12/03/19 Page 6 of 15

    Plea and Forfeiture Agreement



    criminal cases 14-626 (PAD) and 2009CF011643 GO are relevant conduct to the instant case and W •

    that in this case the sentence shall be imposed pursuant to U.S.S.G. §5G1.3(b)(l).^£?f *3/c-o^-.



        10. WAIVER OF APPEAL

        Defendant hiowingly and voluntarily agrees that, if the imprisonment sentence imposed by the


    Court is 151 months or less, the defendant waives the right to appeal any aspect of this case's


    judgment and sentence, including but not limited to the term of imprisonment or probation,


    restitution, fines, forfeiture, and the term and conditions of supervised release.


        11. NO FURTHER ADJUSTMENTS OR DEPARTURES

        The United States and Defendant agree that no further adjustments or departures to


    Defendant's total adjusted base offense level and no variance sentence under 18 U.S.C. § 3553


    shall be sought by Defendant. The parties agree that any request by Defendant for an adjustment
^
    or departure will be considered a material breach of this Plea and Forfeiture Agreement, and the


    United States will be free to ask for any sentence, either guideline or statutory.


        12. SATISFACTION WITH COUNSEL

        Defendant represents to the Court that he is satisfied with counsel Ramon Muniz and asserts


    that counsel has rendered effective legal assistance.


        13. RIGHTS SURRENDERED BY DEFENDANT THROUGH GUILTY PLEA

       Defendant understands that by entering into this Plea and Forfeiture Agreement he surrenders


    certain rights as provided in this agreement. Defendant understands that the rights of criminal


    Defendants include the following:

                a. If Defendant had persisted in a plea of not guilty to the charges, Defendant would
                    have had the right to a speedy jury trial with the assistance of counsel. The trial may
     Case 3:17-cr-00622-FAB-CVR Document 2288 Filed 12/03/19 Page 7 of 15

Plea and forfeiture Agreement



                be conducted by a Judge sitting without a jury if Defendant, the United States and
                the judge agree.


            b. If a juxy trial is conducted, the jmy would be composed of twelve lay persons
                selected at random. Defendant and Defendant s attorneys would assist in selecting
                the jurors by removing prospective jurors for cause where actual bias or other
                disqualification is shown, or by removing prospective jurors without cause by
                exercising peremptory challenges. The jury would have to agree, unanimously,
                before it could return a verdict of either guilty or not guilty. The jury would be
                instructed that Defendant is presumed innocent, that it could not convict Defendant
                unless, after hearing all the evidence, it was persuaded of Defendant's guilt beyond
                a reasonable doubt, and that it was to consider each charge separately.


            c. If a trial is held by the judge without ajury, the judge would find the facts and, after
                hearing all the evidence and considering each count separately, determine whether
                or not the evidence established Defendant s guilt beyond a reasonable doubt.


            d. At a trial, the United States would be required to present its witnesses and other
                evidence against Defendant. Defendant would be able to confront those witnesses
                and Defendant's attorney would be able to cross-examine them. In turn. Defendant
                could present witnesses and other evidence on Defendant's own behalf. If the
                witnesses for Defendant would not appear voluntarily, Defendant could require
                their attendance through the subpoena power of the Court.


            e. At atrial, Defendant could rely on the privilege against self-incrimination to decline
                to testify, and no inference of guilt could be drawn from Defendant's refusal to
                testify. If Defendant desired to do so, Defendant could testify on Defendant's own
                behalf.


    14. STIPULATION OF FACTS

    The accompanying Stipulation of Facts signed by Defendant is hereby incorporated into this

Plea and Forfeiture Agreement. Defendant adopts the Stipulation of Facts and agrees that the facts


therein are accurate in every respect and, had the matter proceeded to trial, that the United States


would have proven those facts beyond a reasonable doubt.
              Case 3:17-cr-00622-FAB-CVR Document 2288 Filed 12/03/19 Page 8 of 15

         Plea and Forfeiture Agreement



             15. FORFEITURE AGREEMENT

             Pursuant to this Plea Agreement, the defendant agrees to forfeit to the United States any drug


         proceeds or substitute assets for that amount, which constitutes or is derived from proceeds


         generated or traceable to the drug trafficking offense in violation of 21 U.S.C. §§841, 846 and 860.

         Further, defendant shall forfeit to the United States any property constituting, or derived from,


         proceeds obtained, directly or indirectly, as a result of said violations and any property used, or


         intended to be used, in any manner or part, to commit, or to facilitate the commission of the said


         violations up to the amount stated above. The defendant agrees to identify all assets over which


         the defendant exercises or exercised control, directly or indirectly, within the past three years, or


         in which the defendant has or had during that time any financial interest. The defendant agrees to

  ^ take all steps as requested by the United States to obtain from any other parties by any lawful
 ^
_3 means any records of assets owned at any time by the defendant. Defendant agrees to forfeit to the


         United States all of the defendant's interests in any asset of a value of more than $ 1,000 that, within

         the last three years, the defendant owned, or in which the defendant maintained an interest, the


         ownership of which the defendant fails to disclose to the United States in accordance with this

         agreement.



             The defendant further agrees to waive all interest in any such asset in any administrative or


         judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to


         consent to the entry of orders of forfeiture for such property and waives the requirements of Federal


         Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the charging

         instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
            Case 3:17-cr-00622-FAB-CVR Document 2288 Filed 12/03/19 Page 9 of 15

       Plea and Forfeiture Agreement



          judgment. Defendant acknowledges that he understands that the forfeiture of assets is part of


       the sentence that may be imposed in this case and waives any failure by the court to advise him of


       this, pursuant to Rule 1 l(b)(l)(J), at the time his guilty plea is accepted.


           The defendant further agrees to waive all statutory challenges in any manner (including direct

       appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with this


       Plea Agreement on any grounds, including that the forfeiture constitutes an excessive fine or


       punishment. The defendant agrees to take all steps as requested by the United States to pass clear


       title to forfeitable assets to the United States, and to testify truthfully in any judicial forfeiture

       proceeding. Defendant acknowledges that all property covered by this agreement is subject to

 ^
0 forfeiture as proceeds of illegal conduct, giving rise to forfeiture and/or substitute assets for
5^
       property otherwise subject to forfeiture.



           Defendant by agreeing to the forfeiture stated above, acknowledges that such forfeiture in not


       grossly disproportional to the gravity of the offense conduct to which defendant is pleading guilty.


       Defendant agrees that the forfeiture provisions of this plea agreement are intended to, and will,


       survive him, notwithstanding the abatement of any underlying criminal conviction after the


       execution of this agreement. The forfeitability of any particular property pursuant to this

       agreement shall be determined as if Defendant had survived, and that determination shall be

       binding upon Defendant's heirs, successors and assigns imtil the agreed forfeiture, including any


       agreed money judgment amount, is collected in full.
        Case 3:17-cr-00622-FAB-CVR Document 2288 Filed 12/03/19 Page 10 of 15

    Plea and Forfeiture Agreement



        16. LIMITATIONS OF PLEA AND FORFEITURE AGREEMENT

        This Plea and Forfeiture Agreement binds only the United States Attorney's Office for the

    District of Puerto Rico and Defendant. It does not bind any other federal district, state, or local

    authorities.


        17. ENTIRETY OF PLEA AND FORFEITURE AGREEMENT

        This written agreement constitutes the complete Plea and Forfeiture Agreement between the


    United States, Defendant, and Defendant's counsel. The United States has made no promises or


    representations except as set forth in writing in this Plea and Forfeiture Agreement and deny the


    existence of any other term and conditions not stated herein.


        18. AMENDMENTS TO PLEA AND FORFEITURE AGREEMENT

; No other promises, terms or conditions will be entered unless in writing and signed by all
^   parties.


        19. VOLUNTARINESS OF GUILTY PLEA

        Defendant acknowledges that no threats have been made against him and that he is pleading

    guilty freely and voluntarily because he is guilty.




     (SPACE INTENTIONALLY LEFT IN BLANK)(CONTINUED ON THE NEXT PAGE)




                                                     10
         Case 3:17-cr-00622-FAB-CVR Document 2288 Filed 12/03/19 Page 11 of 15



     Flea (uuf Forfeiture Agreement


         20. BREACH AND WAIVER

         The defendant understands and agrees that if the defendant breaches the plea agreement, the


     defendant may be prosecuted and sentenced for all of the offenses the defendant may have


     committed. The defendant agrees that if the defendant breaches this plea agreement, the


     Government reserves the right to take whatever steps are necessary to nullify the plea agreement,


     including the filing of a motion to withdraw from the plea agreement and/or to set aside the


     conviction and sentence. The defendant also agrees that if he is in breach of this plea agreement,


     the defendant is deemed to have waived any objection to the reinstatement of any charges under


     the indictment, information, or complaint which may have previously been dismissed or which


^
s
     may have not been previously prosecuted.



     W. STEPHEN MULDROW
     United States Attorney

                                                          -£"-




                                                                 Ramon Muniz
                                                                 Counsel for Defendant /.
                                                                 Dated: A<^-_                <^'.

                                  ^.zz.^                                     ~7 T



                                      ^^^/ YO^X\t^
     Alberto R. Lopez-Rocafort                                   William J. Diaz-Rodriguez
     Assistant United States Attorney                        Defendant^
     Deputy Chief, Gang Unit                                 Dated:        ^ ^\a>\\\
     Dated: // l^f f ^ef^

    ^AQMA c^-
     Maria L. Montanez-Concepcion
     Assistant United, States_Attorne^
     Dated: W^^. fi.


                                                     11
    Case 3:17-cr-00622-FAB-CVR Document 2288 Filed 12/03/19 Page 12 of 15

Pled ami Forfeiture Agreement



                                UNDERSTANDING OF RIGHTS

   I have consulted with my counsel and fully understand all of my rights with respect to the

Indictment pending against me. Further, I have consulted with my attorney and fully understand


my rights with respect to the provisions of the Sentencing Guidelines, Policy Statements,


Application, and Background Notes which may apply in my case. I have read this Plea and


Forfeiture Agreement and carefully reviewed every part of it with my attorney. My counsel has


translated the plea agreement to me in the Spanish language and I have no doubts as to the contents


of the agreement. I fully understand this agreement amd voluntarily agree to it.


Date: ^ ^\ -^ \ -^^ ^XA~ ^^
                       ^ William J. Diaz-I^bdnguez
                                                     Defendant



   I am the attorney for Defendant. I have fully explained Defendant's rights to Defendant with

respect to the pending Indictment. Further, I have reviewed the provisions of the Sentencing


Guidelines, Policy Statements, Application, and Background Notes, and I have fully explained to


Defendant the provisions of those guidelines which may apply in this case. I have carefully

reviewed every part of this Plea and Forfeiture Agreement with Defendant. I have translated the


plea agreement and explained it in the Spanish language to the defendant who has expressed having


no doubts as to the contents of the agreement. To my knowledge, Defendant is entering into this


Plea and Forfeiture Agreement voluntarily, intelligently, and with full knowledge of all

consequences of Defendant's plea of guilty.


Date: /L- y-^/^^y 9
                                                             Ramon Muniz-Santiago
                                                             Defense counsel



                                                12
    Case 3:17-cr-00622-FAB-CVR Document 2288 Filed 12/03/19 Page 13 of 15
Plea and Forfeiture Agreemenf



                                  STIPULATION OF FACTS

    In conjunction with the submission of the accompanying Plea Agreement in this case, the


United States submits the following summary setting forth the version of the facts leading to

defendant's acceptance of criminal responsibility for violating 21 U.S.C. §§841(a)(l), (b)(l)(A),

846, 860 and 2.

    Beginning on a date unknown, but no later than in or about the year 2010, and continuing up


to and until the return of the instant Indictment, in the District of Puerto Rico and within the

jurisdiction of this Court, the defendant herein, did knowingly and intentionally, combine, conspire

and agree with diverse other persons known and unknown to the Grand Jury, to commit an offense


against the United States, that is, to knowingly and intentionally possess with intent to distribute

and to distribute controlled substances, to wit: in excess of two hundred and eighty (280) grams of

a mixture or substance containing a detectabie amount of cocaine base (crack), a Schedule II


Narcotic Drug Controlled Substance; in excess of one (1) kilogram of a mixture or substance


containing a detectable amount of heroin, a Schedule I, Narcotic Drug Controlled Substance; in


excess of five (5) kilograms of a mixture or substance containing a detectable amount of cocaine,


a Schedule II, Narcotic Drug Controlled Substance; in excess of one hundred (100) kilograms of

a mixture or substance containing a detectable amount of marijuana, a Schedule I, Controlled


Substance; within one thousand (1,000) feet of a real property comprising housing facilities owned

by a public housing authority, to wit: Virgilio Davila Public Housing Project, Rafael Falin Torrech

Public Housing Project, Brisas de Bayamon Public Housing Project, Jardines de Caparra Public

Housing Project, La Gardenias Public Housing Project, La Alambra Public Housing Project, Jose

Celso Barbosa Public Housing Project, Los Jeannie Public Housing Project, Alegria Norte Public

Housing Project, Jardines de Catano Public Housing Project, Sierra Linda Public Housing Project,




                                                 13
          Case 3:17-cr-00622-FAB-CVR Document 2288 Filed 12/03/19 Page 14 of 15
      Plea ami Forfeiture Agreement



      Los Laureles Public Housing Project, Los Dominicos Public Housing Project, Villa Olga Ward,

      Rio Plantation Ward and El Polvorin Ward and other areas nearby, within the Municipalities of

      Bayamon, Toa Baja, Catano, Naranjito, Comerio and Corozal, Puerto Rico, in violation of 21


      U.S.C. § 841(a)(l). All in violation of 21 U.S.C. §§846 and 860.

          The object of the conspiracy was to distribute controlled substances at the VirgiUo Davila

      Public Housing Project, Rafael Falin Torrech Public Housing Project, Brisas de Bayamon Public

      Housing Project, Jardines de Caparra Public Housing Project, La Gardenias Public Housing

      Project, La Alambra Public Housing Project, Jose Celso Barbosa Public Housing Project, Los

      Jeannie Public Housing Project Alegria Norte Public Housing Project, Jardines de Catano Public

      Housing Project, Sierra Linda Public Housing Project, Los Laureles Public Housing Project, Los

      Dominicos Public Housing Project, Villa Olga Ward, Rio Plantation Ward and El Polvorin Ward

      and other areas nearby, within the Municipalities of Bayamon, Toa Baja, Catano, Naranjito,


      Comerio and Corozal, Puerto Rico, all for significant financial gain and profit.

 ^
^^ Defendant [6] William Diaz-Rodriguez, acted as a supplier and leader for the drug trafficking

      organization. As a supplier, he would supply members of the organization with multi kilograms


      quantities of marijuana and cocaine. As a leader he supervised the drug trafficking activities at


      the drug points of Villa Olga and El Volcan. While multiple kilograms of heroin, cocaine, cocaine

      base and marihuana were distributed during the conspiracy, for the sole purpose of this plea

      agreement, the defendant acknowledges that during the span of the conspiracy he possessed with


      intent to distribute at least 3.5KG but less than 5KG of cocaine. The defendant further

      acknowledges that during the span of the conspiracy he possessed dangerous weapons, including


      firearms to further the drug trafficking activities.




                                                         14
        Case 3:17-cr-00622-FAB-CVR Document 2288 Filed 12/03/19 Page 15 of 15
    Plea ami Forfeiture Agreement



       At trial, the United States would have proven beyond a reasonable doubt that defendant [6]

    William Diaz-Rodriguez, is guilty as charged in COUNT ONE of the Indictment by presenting

    physical and documentary evidence, photographs, audio and video recordings, testimony of a


    forensic chemist as an expert witness, cooperating witnesses, as well as the testimony of law


    enforcement agents among others.


            Discovery was timely made available to Defendant for review.




    ^[/yma c^^d^
    Maria L. Montanez-Concepcion                              Ramon Muniz-Santiago
    AssistanL^Jnited Spates Attorney                          Counsel for Defendant
    Dated: U^/^< ^ . <2z^                                     Dated: 7>. ^ / V^ ^^
                                                                           T
                                                                  ^\
                                                                ^^.            '"I.




                                                              William J. Diaz-Rodriguez
                                                              Defendant
                                                              Dated: -^\v^f-\^^.
^
^
^




                                                  15
